Per Curiam. 4. Pleading, § 395*—what must he proved under allegations. Under a count in a declaration set,ting forth a city ordinance prohibiting persons from leaving any horse, or other animal, attached to any wagon or other vehicle in any public street of the city, “without securely fastening such horse or other animal,” and averring that defendant negligently left its horses attached to its wagon, “without securely fastening said horses,” whereby “they were left free to run away” and plaintiff was thereby injured, it is necessary to prove that defendant left the horses without securely fastening them, in addition to proof of injury. 5. Roads and bridges, § 239*—when evidence fails to sustain finding of negligence. Evidence, in an action by a laborer against the owner of a team for damages for injuries sustained as a result of the team running away and causing a trunk to fall upon the laborer while at work in a ditch in a street of the city of Chicago, held not to sustain a finding that defendant negligently permitted such team to be and remain unhitched and unattended, and that defendant negligently left such horses without securely fastening them. Pam, J., dissenting.